Citation Nr: 1702236	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 26, 2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD from September 26, 2005 to May 6, 2010.

3.  Entitlement to a rating in excess of 50 percent for PTSD from May 6, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971 and February 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 50 percent disability rating effective February 12, 1998; as well as a 30 percent rating from September 26, 2005.  During the course of the appeal, an April 2014 rating decision increased the Veteran's disability rating from 30 percent to 50 percent disabling, effective May 6, 2010.  

In March 2016, the Board denied an initial rating in excess of 50 percent for PTSD prior to September 26, 2005; and in excess of 30 percent for PTSD from September 26, 2005 to May 6, 2010.  The Board remanded the issue of entitlement to a rating in excess of 50 percent for PTSD from May 6, 2010.  

Thereafter, the Veteran appealed the decision as to the denied claims to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2016 Order predicated on a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision with respect to the denial of the claims for an initial rating in excess of 50 percent for PTSD prior to September 26, 2005; and in excess of 30 percent for PTSD from September 26, 2005 to May 6, 2010.  The Joint Motion noted that the issue of entitlement to a rating in excess of 50 percent for PTSD from May 6, 2010 was not before the Court.  Although it appears that some of the development requested pursuant to the March 2016 remand has been completed, a supplemental statement of the case has not been issued.  Therefore, the issue will be added to the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to Board review of these claims, the AOJ must make an attempt to obtain additional records from the Everett, Washington Vet Center in order to satisfy VA's duty to assist under 38 C.F.R. § 3.159.  The Joint Motion noted that the record contains evidence showing that the Veteran received PTSD treatment at the Everett Vet Center.  Specifically, he identified in October 2012 and July 2013 VA Authorization and Consent Forms (21-4142) that he had sought treatment at the Vet Center since 2005.  Also, a July 2008 letter from a Vet Center Counselor noted counseling since March 2008.  However, the only Vet Center records VA obtained and associated with the file were dated from February to December 2010.  Moreover, while the request for records from the Everett Vet Center did not contain a date range for the records sought, the request referred to an enclosed VA Form 21-4142, which only indicated treatment at the facility with his current readjustment counselor from March 2008 to the present.  In light of the absence of Vet Center records prior to February 2010, the Veteran's statements indicating treatment since 2005, and the presence of a VA records request with a VA Form 21-4142 with a date range beginning in 2008, the parties to the Joint Motion concluded that the Board did not provide an adequate statement of reasons or bases for whether there were outstanding records that may be relevant and potentially material, and whether VA's duty to assist required it to request any such records.  

Under the circumstances, and in order to comply with VA's duty to assist, the Board finds that the claims should be returned to the AOJ so that an attempt can be made to locate any outstanding relevant records from Everett Vet Center for the period beginning in 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any additional treatment records from the Everett, Washington Vet Center for the time period from January 2005 through February 2010, and then from December 2010 to the present.   
The AOJ should also request all relevant VA treatment records, to include those from the Seattle VAMC dated from April 2016 to the present.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims of an initial rating in excess of 50 percent for PTSD prior to September 26, 2005; rating in excess of 30 percent for PTSD from September 26, 2005 to May 6, 2010; and rating in excess of 50 percent for PTSD from May 6, 2010.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

